PER CURIAM:
Chevelle Crowder appeals the district court’s order denying his motion to reconsider the denial of his motion seeking a reduction of sentence under 18 U.S.C. § 3582 (2006). As we have recognized, however, a district-court has no authority to grant a motion to reconsider its previous order denying a 3582(c) motion. United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010). And in any event, it is evident from the record that Crowder is *157ineligible for the sentence reduction that he seeks. Accordingly, we affirm the judgment of the district court. United States v. Crowder, No. 4:08-cr-00002-JLK-2, 2012 WL 244481 (W.D.Va. Jan. 26, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.